Citation Nr: 1509140	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left distal fibular avulsion fracture, healed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a Travel Board hearing with the undersigned in September 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Travel Board hearing.


FINDING OF FACT

The Veteran does not have an additional left ankle disability as a result of the left distal fibular avulsion fracture he sustained at the Salt Lake City VA Medical Center (VAMC) while participating in Compensated Work Therapy.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left distal fibular avulsion fracture, healed, have not been met.  U.S.C.A. §§ 1151 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.361 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that compensation benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for the residuals of a left distal fibular avulsion fracture he sustained when he exited a vehicle in which he was riding while participating in Compensated Work Therapy (CWT) at the Salt Lake City VAMC.  

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  

38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The first step of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability.  To make this determination, we compare the Veteran's condition immediately before the CWT program upon which the claim is based to the Veteran's condition after such program has stopped.  Each involved body part or system is considered separately.  38 C.F.R. § 3.361(b). 
If it is determined that the Veteran has an additional disability, the second step is to establish the cause of the additional disability; in other words, the disability must have been proximately caused by participation in a CWT program.  To establish that a CWT program proximately caused a veteran's additional disability, it must be shown that the Veteran's participation in an essential activity or function of the CWT program proximately caused the disability.  The Veteran must have been participating in such CWT program provided or authorized by VA as part of a CWT program under 38 U.S.C.§ 1718 .  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  38 C.F.R. § 3.361(d)(3) . 

Here, the Salt Lake City VAMC has verified that the Veteran was engaged in an essential function of the CWT program when he injured his ankle in May 2009.  He testified that as he was exiting a vehicle, he put his left foot out, but the driver rolled the vehicle forward, causing him to roll his ankle and injure it.  He sought treatment at the Salt Lake City VAMC on May 9, 2009.  The emergency room department report shows the Veteran was able to bear weight at that time but experienced pain.  The physician noted the Veteran had chronic decreased sensation in his bilateral lower extremities from a back injury and there was "no new weakness, numbness or paralysis and no discoloration of the toes or significant pain in the forefoot around the knee or in the upper part of the leg."  X-rays showed a left distal fibula fracture.  The Veteran was placed in a Cam walking boot and provided a cane.  He was advised to elevate his foot and use over-the-counter pain medications as directed.  He was also given a note for four weeks of light duty.  

Indeed, the Veteran testified that he was given a cane and used pain medications to manage his symptoms.  He also testified that approximately one month later, he sought treatment for ankle pain and was told he had an Achilles tendon tear.  The Veteran denied any other foot or ankle injuries since the fracture on May 2009.

Records from June 2009 contain an updated MRI showing that the Weber type A left fibular fracture was unchanged.  The report included an "incidental note" of a calcaneal spur and enthesopathic spurring at the attachment of the Achilles tendon.  In July 2009, the Veteran had full range of motion of the left ankle, and there was only signs of "trace edema."

October 2009 VA treatment records reveal the fracture showed signs of mild healing.  October 2010 VA podiatry treatment contains another MRI report, and the podiatrist identified left insertional Achilles tendonitis and possible left painful os trigonum syndrome.  He further stated that the Veteran's Achilles insertion was the "culprit" for his symptoms because the Veteran was not having any pain with forced plantar flexion of the ankle.  The podiatrist stated that the os trigonum itself was not symptomatic.  

In April 2011, the Veteran's claims file was reviewed, and the examiner was asked to determine if the Veteran's currently diagnosed Achilles tendonitis was related to or caused by the injury in May 2009 or if there was another etiology of the condition.  

During the examination, the Veteran reported pain, weakness, stiffness, and instability of the ankle; these were the same symptoms he identified during his Travel Board hearing.  The Veteran also stated his symptoms were aggravated by prolonged standing and walking.  

The examiner summarized the history of the Veteran's present illness, stating that review of the VA medical records showed the Veteran had problems with his left ankle as early as December 2008 and April 2009, with negative findings on those examinations.  The examiner noted the Veteran's diagnosis of a minimally displaced Weber type C fracture through the distal fibula on May 5, 2009.

Considering both the history of the condition and a contemporaneous examination, the examiner diagnosed a healed distal fibular avulsion fracture, with no chronic residuals, and Achilles tendonitis.  The examiner opined that the Veteran's current pain was from the Achilles tendonitis, rather than the healed distal fibular avulsion fracture.  He explained that the Achilles tendonitis was related to the Veteran's prominent calcaneal tubercle or Halglund's deformity and was not caused by or related to the avulsion fracture.  The examiner indicated that the Veteran's foot was most painful on examination of the Achilles tendon itself, with no pain on the medial or lateral malleolus, where the fibula fracture took place.  Moreover, the MRI showed signal in the distal Achilles tendon and the Achilles assertion, which, per the examiner, is indicative of an inflammatory process of the tendonitis in those locations.  

It is important for the Veteran to understand that the occurrence of the left distal fibular avulsion fracture while he participated in a CWT program is not in question.  Instead, the preliminary issue in establishing compensation under  38 U.S.C.A. § 1151 is identifying an additional disability resulting from that injury.  Here, the more probative evidence simply does not show that the Veteran has such an additional disability.

The April 2011 examination did not identify any residuals of the left distal fibular avulsion fracture.  Instead, the Veteran's current symptoms were attributed to the Achilles tendonitis.  The VA examiner concluded the tendonitis is due to prominent calcaneal tubercle or Halglund's deformity - and not the avulsion fracture.  While the fracture and the tendonitis may have been found close in time to each other - as the Veteran claims - this does not necessarily mean there was a cause and effect relationship between the two conditions.  While he states a VA doctor told him he "tore" his Achilles tendon at the time he fracture his ankle, there are no such notations in the records.  Although the Veteran believes these conditions are related, this is a complex medical question as to which he is not competent to opine.  The only medical opinion on point is negative.  He was asked at his hearing if he had ever been given a positive opinion linking his current problems to the ankle fracture, but he stated he had not. 

Accordingly, the Board must deny compensation under 38 U.S.C.A. § 1151 for left distal fibular avulsion fracture, healed.  See 38 U.S.C.A. § 1151 ; 38 C.F.R. §§ 3.102, 3.361.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's VA treatment records, service treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the April 2011 opinion was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in September 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left distal fibular avulsion fracture, healed, is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


